                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VILMARIS DIODONET FALCON,                    :   CIVIL ACTION NO. 1:18-CV-2430
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
ANDREW M. SAUL,                              :
Commissioner of Social Security,             :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 25th day of March, 2020, upon consideration of the report

(Doc. 14) of Magistrate Judge Gerald B. Cohn, recommending that the court vacate

the decision of the administrative law judge denying plaintiff Vilmaris Diodonet

Falcon’s application for disability insurance benefits and supplemental security

income, and it appearing that the Commissioner of Social Security has not objected

to the report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party

to timely object to a magistrate judge’s conclusions “may result in forfeiture of de

novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir.

2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a

matter of good practice, a district court should afford “reasoned consideration” to

the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93,

100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that

there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court

agreeing with Judge Cohn’s analysis and his determination that the administrative
law judge’s decision is not supported by substantial evidence, and the court

concluding that there is no clear error on the face of the record, it is hereby

ORDERED that:

      1.     The report (Doc. 14) of Magistrate Judge Cohn is ADOPTED.

      2.     The Clerk of Court shall enter judgment in favor of Falcon and
             against the Commissioner as set forth in the following paragraph.

      3.     The Commissioner’s decision is VACATED and this matter is
             REMANDED to the Commissioner with instructions to conduct a new
             administrative hearing, develop the record fully, and evaluate the
             evidence appropriately in accordance with this order and the report
             (Doc. 14) of Magistrate Judge Cohn.

      4.     The Clerk of Court shall thereafter CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
